668 N.W.2d 906 (2003)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Antoine Mario McKINNEY, Defendant-Appellant.
Docket No. 122001, COA No. 228530.
Supreme Court of Michigan.
September 29, 2003.
On order of the Court, the motion for reconsideration of this Court's order of June 27, 2003 is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
CORRIGAN, C.J., would grant reconsideration and, upon reconsideration, would deny leave to appeal.
YOUNG, Jr., J., would grant reconsideration and, upon reconsideration, would deny leave to appeal for the reasons stated in his dissenting statement.